                            Case 18-10894-MFW                             Doc 570               Filed 02/08/19                  Page 1 of 16




                                                    IN THE UNITED STATES BÀNKRUPI'CY COURT
                                                         trOR THE DISTRICT OF DELA\ryARE


In re; BERTUCCI'S HOLDINGS, INC., et                  al                           Case No. 18-10894          (ûIFW)
                                                                                   Rcporting Peliod¡           11l/2912018 - 1l02l201g



                                                               MONTTILY OPBRATING RÉPORT
                             Flle wlth Court and suÌrmit copy to United Stâtes Trusteê vlthin 20 dnys aflel end 0f mo¡¡lh


Submit copy ofreport lo any ollioial committe€ appointed in lhe oase.




Schedule of Cash Receiots and Disbursemenh                                         MOR.I                       X
   Bank Reconciliation (or couies ofdebtor's bank reconciliations) MOR-la                                      X
   Schedule ofPtofessional Fees Paid                               MOR.lb                                      X
   Copies of ba¡rk statements                                                                                  N/A Omitted at reouest oIUST
   Cash disbursements ioumals                                                                                  N/A Omitted at reouest oIUST
Statement of Operations                                            MOR.2                                       X
Balance Sheet                                                      MOR.3
Status of Postpetition Taxes                                                        MOR.4                      X
  Copies ofIRS Form 6123 or payment receipt                                                                    TAXES ARE COLLECTED AND PAID BY ADP
  Copies of tax retums filed during teÞorting period                                                           TAXES ARË COLLECTT,D AND PAID BY ADP
Summary of Unpaid Postpotition Debts                                                MOR.4                      x
  Listins ofaged accounts payable                                                   MOR.4                      X
Accounts Receivable Reconciliation and Aging                                        MOR-5                      X
Debtor Ouestionnaire                                                                MOR.5                      X


I declare under penalty ofperjury (2S U.S.C. Section 1746) that this report and the attached documents
ale true and conect to the best ofmy knowledge and belief.




Signature of Debtor                                                                     Dâte




Signature of Joint Debtor                                                               Date



                                                                                        21812019
                  Authorized Indiv idual*                                               Date



                                                                                    SVP CFO
                   of                Individual                                         Title of Authorized lndívidual



                         must bc an offìc6r, director or shateholder ifdebtor is a corporâtion; a pBrtner   ifdebtor
lsA                a manager or me mber if debtor ís a limited liability company.




                                                                                                                                                  MOR
     197.002-W0050958.}                                                                                                                          (04/0?)
{1
ln re: BERTTJ(ICI'S IIOLDINGS,            INCI., c/   Case
                                                      (/.  18-10894-MFW                   Doc 570                   Filed Case
                                                                                                                          02/08/19            Page 2 of 16
                                                                                                                               No. 18-10894 (MFW)
                                Debtors
                                                                                                                               Reporting     Period:       1112912018 - 110212019
                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should bc per thc debtor's books, not the bank statemcnt. 'l'hc beginning cash should be the ending cash fìom the prior month or, if this is the
fìrst report, the amount should be the balance on the date the petition rvas lìled. 'fhc amounts reporlcd in the "CIJRIìIINT MONTH - AC1'IJAL" column must
cqual the surn of the fòur bank account columns. l'he arnounts reported in the "PROJEC'fFII)" colurrns should be taken liom the SMALL BUSINFISS INITIAL
RIIPORT(FORMIR-l). Attachcopicsofthebankstatcmcntsandthccashdisbursements.journal. Thetotal disburselnentslistcdinthedìsbursementsjournal
must equal the total disbursements reported on this page. A bank reconciliation niust be attached f-or each account. [See MOR-1 (CON"I)]




CÄSH Bf,GTNNII{G OF I}IONT!{                                              0               '128698




CÄSLI SAI,ES

AC('oI JNTS R F,CI-IIVARI,F

LOANS AND ADVAN('ES

SAI-E OF ASSETS

t)TlJF.R IATTA('H LlSl'ì lnferest                                                              5ó.42

IRANSIITÌRS (IIROM DIP ACC]]'S)


     .TOT'AI, RECEIPTS                                                                         38.42




NF.'T   PAYRoI,I,

PAYROI-L TAXES

SALES. 1-ISE. & O'TTIER TAXES

INVFNToRY            PI IRCI IASI]S

SF,CI ]R   FD/   R   FNTAI / I ,FÀSFS

INSIJRAN('E

ADMINISTRA'IIVE
SEI,I,IN(ì

O'I-LIF,R    IATTA('II     I,ISTI

OWNEIì DRAW *

TRANS¡ERS (TO DIP A('('TS)

PROFF,SSIONAI, FEF,S                                                                      1    1   7550

I]   S 'TRI ÍS]'F,F oI IARTFRI Y FFFS

couR'r      costs
]'O',t',tt, DISBIJRSUMEN'rS                                                               'I   '17550



NE'T CASH I]I,OW

             I,ISS DISBIJRSTiNI




cAsH - ¡tND O¡'MONI'H
* COMPENSAI lON 1'O SOt,ti PROPRItiTORS FOR SERVICES RENDfIRED IO BANKRTJPTCY ESl'41'li

                                                                        T}IE TìOLLOW¡NG SECTION MT]ST BE COMPLBTED


TOTAI, DISBTIRSEMENTS                                                                                                                                                               1   17.550

     I FSS TRANSFFRS 1'O DI.IBTOR lN POSSFISSION .,1('('OtiNl'S

     I'LLJS: ESTAIE DISIIURSEMENI'S l\lAI)E BY OIJ ISIDII SO[jRC[']S (i.e. f¡o¡n cscrow accounts)
I'O'TAI, DISBTIRSEMENTS FOR CAI,CtJI-A ING                I.J.S.   TRTJSTEE OIIAR]'ERI,Y FEES                                                                                       1   17,550


lThc Following Debtors do not have incomc statement act¡vity
Bertucci's tloldings, hrc., ('asc No. l8-10894 (MFW)                                                      Bc¡lucci's ofAnne Arundel County, Inc., Case No. l8-10897 (MFW)
Bcrtucci's Holdirgs, l,t.C, Casc No. l8-10895 (Ml;W)                                                      Ilertr¡cci's of ('olumbia, hrc., ('ase No. l8-10899 (M|W)
Bcúr¡ççi's, Inc., ('ase No. l8-10898 (MIìW)                                                               Llerluccj's of Baltimorc County. Inc., ('ase No. l8-10900 (MlrW)
'lwo Overs Rcstaurant Corp., ('ase No. l8-10901 (MFW)                                                     llcrlucci's of Bel        Ina., ('asc No. l8-10902 (MFW)
                                                                                                          Ilertuçci's of White ^ir,Marsh, lnc., Case No. l8-10904 (MFW)
                                                    Case 18-10894-MFW                 Doc 570       Filed 02/08/19   Page 3 of 16

Bertucc¡s Hold¡ngs, lilC
Form tOR -         l
Schedule of Cash Rece¡pts and D¡sbuFements
             11129t2018 - 1t2r2019
Cumulative Period Variance Reporting (5 Weeks)
($ ¡n thousands)




                                                       11t29t2018 -




Sale Proceeds                                                                                                                $
Total Receipts                                                        s                 10.0)                                $       (0)
Total Cash Receipts                                     $             $                 (0.0) $             $                I       (01

Disbursements
Payroll, Payroll Taxes & Benefits                                                                                            $
A,/P Disbursements                                                                    117.6                                         118
COD Vendor Payments
Utility Deposíts
Food, Beverage, LBW and Critical Vendor
Sales Tax
Bank Fees and All Other
Rent Payments
Landlord Cure Costs
Estate.\Mnd-Down Budget
Debt Serv¡ce - DIP Fac¡lity
Restructuring Disbursements
Tota! Cash Disburcements                                $             $               117.6     $           $                $      fi8
Net Cash Flow                                           $             $               117.5     $           $                $      lf8
Additional DIP Draw                                                   $                                                      $

                                                                      ffiffi.#K##,',f.i$,lwì
Outstanding Checks End of Week
Cash Balance ilet of Outstanding Checks                               $                11.2                                  $       11




      Following Debtors do not h¡vecash receipts or disbursement activity

Bertucci's Holdings, Inc., Case No. 18-10894 (MFW")
Bert¡¡cci's Holdings, LLC, Case No. 18-10895 (MFW)
Bertucci's, Inc., Case No. 18-10898 (MFW)
Two Ovens Restaurant Corp., Case No. 18-10901 (MFW)
Bertucci's of Anne Arundel County, Inc., Case No. I 8- I 0897 (MFW)
Bertucci's of Columbi4 Inc., Case No. l8-10899 (MFW)
Bertucci's of Baltimore County, Inc., Case No. l8-10900 (MFW)
Bertucci's of Bel Aiç Inc., Case No. l8-10902 (MFW)
Bertucci's ofWhite Marsh, lnc., Case No. 18-10904 (MFW)
                                                  Case 18-10894-MFW              Doc 570          Filed 02/08/19    Page 4 of 16

Bertucc¡s Hold¡ngs, INC
Form tOR- I
Schedule of Cash Rece¡pts and Disbursements
4r16t2018 -il2J2019
Cumulative Period Variance Reporting (37 Weeks)
($ ín thouænds)




                                                                            $        5,483    $         5,483   $         (5,483) $      5,483
Total Receipts                                                                        '172    $        28.172   $        e8.172\ $      28.172
Total Cash Receipts                                            18,8r7           33,655                 33,655            (33,655)       33,655
D¡sbursements
Payroll, Payroll Taxes & Benefits                     $        (6,737)      $   (1   1,296)                                         $   (11,2e6)
A,/P Disbursements                                             (2,308)           (4,418)                                                 ø,o7n
COD Vendor Payments                                              (451)             (177)                                                   (7n
Utility Deposits                                                 (342)                (s21)                                                (521)
Food, Beverage, LBW and Critical Vendor                        (4,5,48)          (6,368)                                                 (6,368)
Sales Tax                                                      (1,624)           (2,237)                                                 (2,237',)
Bank Fees and All Other                                            26                   (e)                                                   (e)
Rent Payments                                                  (r,307)           (2,506)                                                 (2,506)
Landlord Cure Costs
Estate W¡nd-Down Budget
Debt Serv¡ce - DIP Facility                                                        (488)                                                   (488)
Restructuring Disbursements                                         (492)        (5,e35)                                                 (5,e35)

Tota! Cash Disbu¡sements                              $       (17,7821          (33,957)

l{et Cash Flow                                        $         r,035       $         (302) $          33,655   $        (33,655) $          39
Additional DIP Draw                                   $              665    $                                                       $


Outstanding Checks End of Week                                 (1,057)

Cash Balance ilet of Outstanding Checks                              958    $   t {.186                                             $       352



The Following Debtors do not havecash receþts or disbursement actÍvity

Bertucci's Holdings, lnc., Case No. 18-10894 (MFW)
Bertucci's Holdings, LLC, Case No. 18-10895 (MFW)
Berhrcci's, Inc., Case No. 18-10898 (MFW)
Two Ovens Restar¡rant Corp., Case No. 18-10901 (ÀÁFW)
Berh-rcci's of Anne Arundel County, Inc., Case No. 18-10897 (MFW)
Berhrcci's of Columbi4 Inc., Case No. 18-10899 (MFW)
Bertucci's of Baltimore CormÇ, Inc., Case No. 18-10900 (MFW)
Bertucci's of Bel Air, hrc., Case No. 18-10902 (MFW)
Bertucci's of White Ma¡sll Inc., Case No. 18-10904 (MFW¡
                                       Case 18-10894-MFW                           Doc 570             Filed 02/08/19                Page 5 of 16



In re: BERTUCCI'S HOLDINGS, INC., ¿¡ a/                                                                                          Case   No. l8-10894 (MFW)
                   Debtors                                                                                       Reporting   Period:_            1112912018     -   110212019


                                                                                BANK RECONCILIATIONS
                                                                                   Continuation Sheet for MOR-1
                                  A bank reconcrliation must be included for   each bank account. The debtor's bank reconciliation may be substituted for this page.




                                                                #31s4                            #   3r89                        # 2940                              #3162
BALANCE PtrR BOOKS                                                                                                                                   ll,t86
                                                                                                                                                 *Mffi
                                                                                                                                                 W
BANK BALANCE                                                                                                                                           I   l.r 86
(+)   Deposrrs       rN TRANSTT (ATTACH     Lrsr) ffi
(-) OUTSTANDING CHECKS (ATTACH LIST) M
OTHER (ATTACH EXPLANATION)                           ffi
                                   T
ADJUSTED BANK BALANCE                                HI
t   Adiusted bank balance must eoual                 w
    balance per books                                W
                                                     W
DEPOSITS IN TRANSIT                                  W          Date               Amount             Date          Amount            Date           Amount              Date             Amount
                                                     w
                                                     w
                                                     ffil
                                                     ffit
                                                     ffil
                                                     ffitl
                                                     ffil
CHECKS OUTSTANDING                                   ffil       ck.   #            Amount             ch. #         Amount           ck. #           Amount              ck. #            Amount
                                                     V&
                                                     w
                                                     w
                                                     w
Explanations                                         Hä
                                                     W
                                                     w
                                                      w

                                                      t#
                                                      w
                                                      ffi
OTHER                                                 w

                                                      ä1.:


                                                      ä3
                                                     W
                                                     W
                                                     ffiI




                                                                                                                                                                                FORM MOR-la
       {1 I   97.002-W0050958.}                                                                                                                                                       (041o7')
                                         Case 18-10894-MFW         Doc 570    Filed 02/08/19      Page 6 of 16




BERTUCCTS HOLTITNGS, INC., ET AL.                                                               Case No. 18-10894 l(MfW)
Debtors                                                                            Reporting Period: LLl29 120t8' Ll07l20L9


                                 SCTIEDULE OF BANK ACCOUNTS AND MONTII END BANK BALANCE




        Bertucci' s Corporation               CIT Bank, N.A.             CIT Concentation               3154                  0
      Berhrcci' s Restawant Corp              CIT Bank, N.A.            Credit Card Receipts            3242                  0
        Be¡fucci's Corporation                CIT Bank, N.A.             AiP Disbursement               3162                  0
      Bertucci' s Restaurant Corp.            CIT Bank, N.A.           Payroli Disbu¡sement             3189                  0
      Bertucci's Restaurant Corp.             CIT Bank, N.A.            Liquor Disbursement             3t97                  0
      Bertucci' s Restaurant Corp.         Wells Farso Banh N-4.        Restalrant Deposits             4784                  0
                                                                      Sub sidiary Concentration                               0
         Bertucci' s Corporation              Bank of America                                           7904
                                                                               Account
         Bertucci's Corporation               Bank of America                  Dormant                  4792                  0
         Bertucci' s Corporation              Bank of America                  Dorrnant                 6105                  0
                                                                         Restaurant Deposit                                   0
      Berfircci' s Restaurant Corp.           Bank of America                                            07s7
                                                                       Concentration Account
      Berhrcci's Restaurant Com-              Bank of America                  Dorrnant                 2699                  0
      Berh¡cci's Restaurant Corp              Ba¡k of America                  Dormant                  4578                  0
      Bertucci's Restaurant Corp              Bank of America                  Dormant                  2686                  0
        Bertucci' s Corporation               Bank of America               Utility Escrow              2940            11,186.20
                                                                        Subsidiary Account -                                  0
      Bertucci'   s Restaurant   Corp.        Bank of America                                            0002
                                                                         Restaurant Deposits
                                                                        Subsidiary Account -                                  0
      Berhrcci'   s Restaurant   Corp.        Ba¡k of America                                            0003
                                                                         Restaurant Deposíts
                                                                        Subsidiary Account-                                   0
      Berfucci's Restaurant Co¡p.             Bank of A.merica                                           0008
                                                                         Restaurant Deposits
      Bertucci's Restaurant Com.              Bank of America           Subsidiary Account -             0û10                 0



{   1r97.002-W00sr826.}
                                         Case 18-10894-MFW      Doc 570   Filed 02/08/19    Page 7 of 16




                                                                    Restawant Deposits

     Bertucci' s Restaurant Corp.            Bank of America
                                                                    Subsidiary Account -           0013
                                                                                                           0
                                                                    Restaurant Deposits

     Bertucci'    s Restaurant   Corp.       Bank of America
                                                                    Subsidiary Account -           0014
                                                                                                           0
                                                                     Restaurant Deposiæ

     B   ertucci's Restaurant Coqp           Bank of America
                                                                    Subsidiary Accor¡nt-           0015
                                                                                                           0
                                                                     Restaurant Deposits

     Bertucci'    s Restaurant   Corp        Bank of America
                                                                    Subsidiary Account -           0016
                                                                                                           0
                                                                     Restaurant Deposits
                                                                    Subsidiary Account-                    0
     Bertucci'    s Restaurant Corp.         Bank of America                                       0017
                                                                     Restaurant Deposits

     Bertucci' s Restaurant Corp.            Bank of America
                                                                    Subsidiary Account -           0018
                                                                                                           0
                                                                     Restawant Deposits

      Berfucci's Restaurant Corp.             Bank of America
                                                                    Subsidiary Account -           0019
                                                                                                           0
                                                                     Restaurant Deposits

      Bertucci'   s Restaurant   Corp         Bank of America
                                                                    Subsidiary Account -           a020
                                                                                                           0
                                                                     Restawant Deposits
                                                                    Subsidiary Account-                    0
      Berfucci's Restaurant Corp.             Bank of America                                      0421
                                                                     Restaurant Deposits

      Bertucci'   s Restaurant Corp-          Bank of America
                                                                    Subsidiary Account -           a022
                                                                                                           0
                                                                     Restaurant Deposits

      Bertucci's Restaurant Corp.             Bank of America
                                                                    Subsidiary Account -           4023
                                                                                                           0
                                                                     Restaurant Deposits

      Berfucci' s Restaurant Corp.            Bank of America
                                                                    Subsidiary Accourt -           0025
                                                                                                           0
                                                                     Rest¿ura¡rt Deposits

      Berfucci'   s Restaurant Corp-          Bank of Ameríca
                                                                    Subsidiary Account -           0026
                                                                                                           0
                                                                     Restaurant Deposits

      Berlucci'   s Restaurant   Corp.        Bank of America
                                                                    Subsidiary Accouff  -          0027
                                                                                                           0
                                                                     Restaurant Deposits



{   r197.0û2-w0051826.}
                                     Case 18-10894-MFW      Doc 570   Filed 02/08/19       Page 8 of 16




  Bertuccí's Restaurant Corp.            Bank of America
                                                                Subsidiary Account -              0030
                                                                                                            0
                                                                Restaurant Deposits

  Bertucci' s Restawant Corp             Bank of America
                                                                Subsidiary Account -              003   I
                                                                                                            0
                                                                 Restaurant Deposits

  Bertucci's Restaurant Corp.            Bank of America
                                                                Subsidiary Account -              aß2
                                                                                                            0
                                                                 Restaurant Deposits

  Bert-ucei' s Restaurant Corp.          Bank of America
                                                                Subsidiary Account -              0033
                                                                                                            0
                                                                 Restaurant Deposits

  Bertucci' s Restaurant Corp.           Ba¡k of America
                                                                Subsidiary Account -              0034
                                                                                                            0
                                                                 Restaurant Deposits

   Bertucci's Restaurant Corp            Bank of America
                                                                Subsidiary Account -              0035
                                                                                                            0
                                                                 Restaurant

   Bertucci'   s Restaurant   Corp       Bank of America
                                                                Subsidiary Account -              0036
                                                                                                            0
                                                                Restaurant Deposits
                                                                Subsidiary Account-                         0
   Berfucci'   s Restaurant   Corp.      Bank of America                                          0039
                                                                 Restaurant Deposits

   Bertucci'   s Restaruant   Corp.      Bank of America
                                                                Subsidiary Account -              0040
                                                                                                            0
                                                                 Restaurant Deposits

   Berfucci'   s Restaurant   Corp.      Bank of America
                                                                Subsidiary Account -              0043
                                                                                                            0
                                                                 Restaurant Deposits

   Berhrcci' s Restaurant Corp.           Bank of America
                                                                Subsidiary Account -              0044
                                                                                                            0
                                                                 Restaurant Deposits
                                                                Subsidiary Account*                         0
   Bertucci's Restaurant Corp.            Bank of America                                         0045
                                                                 Restaurant Deposits

   Bertucci'   s Restaurant   Corp.       Bank of America
                                                                Subsidiary Account     -          0a47
                                                                                                            0
                                                                 Restaurant Deposits
                                                                Subsidiary Accoimt-                         0
   Bertucci' s Restauraut Corp.           Ba¡k of America                                         0048
                                                                 Restaurant Deposits




{r 197.0û2-w0051826.}
                                         Case 18-10894-MFW       Doc 570   Filed 02/08/19   Page 9 of 16




     Bertucci's Restaurant Coqp.             Bank of America
                                                                     Subsidiary Account-           0049
                                                                                                           0
                                                                      Restaurant Deposits

     Bertucci'    s Restaurant Corp-         Ba¡k of A:nerica
                                                                     Subsidiary Account-           0050
                                                                                                           0
                                                                      Restaurant Deposits

     Berhrcci'    s Restaurant   Corp        Bank of America
                                                                     Subsidiary Accowrt-           0053
                                                                                                           0
                                                                      Restaurant Deposits

      Berfucci'   s Restaurant   Corp.       Bank of America
                                                                     Subsidiary Account-           0059
                                                                                                           0
                                                                      Restaurant Deposits

      Berfucci's Restaurant Corp             Bank of America
                                                                     Subsidiary Account-           0060
                                                                                                           0
                                                                      Restaurant Deposiæ

      Bertucci' s Reslaurant Corp.           Ba¡k of America
                                                                     Subsidiary Account-           0066
                                                                                                           0
                                                                      Restaurant Deposits

      Bertucci's Restaurant Corp.            Bank of America
                                                                     Subsídiary Account-           0068
                                                                                                           0
                                                                      Restaurant Deposits
                                                                     Subsidiary Account-                   0
      Bertucci' s Restaurant Corp.           Bank of America                                       0069
                                                                      Restaurant Deposits

      Bertucci'   s   Restawant Corp.        Bank of America
                                                                     Subsidiary Account-           0070
                                                                                                           0
                                                                      Restaurant Deposits

      Bertucci'   s Restaurant   Corp.       Bank of America
                                                                     Subsidiary Account-           007i
                                                                                                           0
                                                                      Restaurant Deposits

      Berhrcci'   s Restaurant   Corp.        Ba¡¡k of America
                                                                     Subsidiary Account-           0072
                                                                                                           0
                                                                      Restaurant Deposits

      Bertucci's Restaurant Corp.             Bank of America
                                                                     Subsidiary Account-           0075
                                                                                                           0
                                                                      Restaurant Deposits

      Bertucci' s Restaurant Corp.            Bank of America
                                                                     Subsidiary Account-           0087
                                                                                                           0
                                                                      Restau¡ant Deposits
                                                                     Subsidiary Account*                   0
      Bertucci'   s Restaurant   Corp.        Bank of America                                      0088
                                                                      Restaurant Deposits




{   l197.002-w00s1826.}
                                     Case 18-10894-MFW      Doc 570   Filed 02/08/19      Page 10 of 16




     Bertucci'    s Restaurant   Corp.    Bank of America
                                                                 Subsidiary Account  -           0089
                                                                                                          0
                                                                 Restaurant Deposits

     Bertucci's Restaurant Corp           Bank of America
                                                                 Subsidiary Account  -           0090
                                                                                                          0
                                                                  Restaurant Deposits

     Bertucci's Restaurant Corp           Bank of America
                                                                 Subsidiary Account  -           0t92
                                                                                                          0
                                                                 Restaurant Deposits
                                                                 Subsidiary Accowtt-                      0
     Bertucci' s Restaurant Corp.         Bank of America                                        0093
                                                                  Restaurant Deposits
                                                                 Subsidiary Account-                      0
     Bertucci' s Restaurant Corp.         Bank of America                                        0096
                                                                  Restaurant Deposits

     Bertucci' s Restaurant Corp.         Bank of America
                                                                 Subsidiary Account  -           0097
                                                                                                          0
                                                                  Restau¡ant Deposits

      Bertucci'   s Restaurant Corp-      Bank of Ameriea
                                                                 Subsidiary Account  -           0100
                                                                                                          0
                                                                  Restaurant Deposits

      Bertucci's Restaruant Corp.         Bank of America
                                                                 Subsidiary Account  -           0104
                                                                                                          0
                                                                  Restaurant Deposits

      Berfucci'   s Restaurant   Corp.    Bank of America
                                                                 Subsidiary Account  -           0107
                                                                                                          0
                                                                  Restar¡ra¡rt Deposits
                                                                 Subsidiary Account-                      0
      Bertucci' s Restaurant Corp.        Bank of America                                        0108
                                                                  Restaurant Deposits

      Berfucci'   s Restaurant Corp-      Bank of America
                                                                 Subsidiary Account  -           01 14
                                                                                                          0
                                                                  Rest¿urant Deposits
                                                                 Subsidiary Account-                      0
      Berfucci's Restaurant Corp.         Bank of America                                        0t21
                                                                  Restaurant Deposits

      Berhrcci'   s Restarnant   Corp.    Bank of America
                                                                 Subsidiary Account  -           t123
                                                                                                          0
                                                                  Restaurant Deposits

      Berlucci'   s Restaurant   Corp     Bank of America
                                                                 Subsidiary Account  -           01,24
                                                                                                          0
                                                                  Restau¡ant Deposits




{l   197.002-w0051826. }
                                   Case 18-10894-MFW      Doc 570    Filed 02/08/19      Page 11 of 16




   Bertucci'    s Restaurant   Corp.    Bank of America
                                                                Subsidiary Account  -              0125
                                                                                                                         0
                                                                Rest¿urant Deposits

   Berfucci'    s Restaurant   Corp.    Bank of America
                                                                Subsidiary Account   -             0t26
                                                                                                                         0
                                                                Restaurant Deposits

   Bertucci'    s Restaurant   Corp.    Bank of America
                                                                Subsidiary Account   -             0rz7
                                                                                                                         0
                                                                Restaura¡rt Deposits

   Bertucci's Restaurant Corp.          Bank of America
                                                                Subsidiary Account   -             0129
                                                                                                                         0
                                                                 Rest¿urant Deposits

   Bertucci' s Restaurant Corp.         Bank of America
                                                                Subsidiary Account   -             0130
                                                                                                                         0
                                                                 Restaurant Deposits

   Berhrcci' s Restaurant Corp.         Bank of America
                                                                Subsidiary Account   -             0133
                                                                                                                         0
                                                                 Restaurant Deposits
                                                                Subsidiary Account*                                      0
   Berh:cci'    s Restaurant   Corp.    Bank of America                                            0134
                                                                 Restaurant Deposits
                                                                Subsidiary Account-                                      0
   Bertucci'    s Restaurant   Corp.    Bank of America                                            0136
                                                                 Restaurant Deposits
                                                                Subsidiary Account   *                                   0
   Berfucci' s Restaurant Corp          Bank of America                                            aß7
                                                                 Restaurant Deposits

   Bertucci's Restaurant Corp           Bank of America
                                                                Subsidiary Account   -             0139
                                                                                                                         0
                                                                 Restaurant Deposits
                                                                Subsidiary Account-                                      0
   Bertucci's Restaurant Corp           Bank of America                                            1000
                                                                 Restaurant Deposits

   Bertucci'    s Restaurant   Corp     Bank of America
                                                                Subsidiary Account   -             5001
                                                                                                                         0
                                                                 Restawant Deposits

   Bertucci'    s Restaurant   Corp.    Bank of America
                                                                Subsidiary Account   -             6410
                                                                                                                         0
                                                                 Restaurant Deposíts

I, Brian P. Connell, attest that all requisite bank reconciliations for the above-referenced bank accounts have been performed for the
reportìng period-



{ 1197.002-W00s 1826.}
                                                Case 18-10894-MFW                         Doc 570           Filed 02/08/19             Page 12 of 16



                          In re: BERTUCCI'S HOLDINGS, INC., et a/.                                                       Case No. 18-10894        (MfW)
                                             Debtors                                       Reporting       Period         1112912018 - 1|OA2O19

                                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                This schedule is to include all retained professional payments from case inception to current month


                          Wffi
                          ****q${ffiwffi¡w
                                                                                  ffiffiffiWffi
                                                                                                                                                                      ffi
                                                                                                                                                                      ffiffiffi
LRC                                                    Bertucci's    Holdings,   L Wire     12t1'U2018       26.180.00 Aftornevs for the Estate                            143.673.32
Kellve Drve                                            Bertucci's    Holdings,   L Wire     12t11t2014       26 740.OO Attorneys for the Creditors                         42.479.17
Bavard P.A                                             Bertucci's    Holdings,   L Wire     12t'11t2018      17.080.00 Attomevs                                             17.080.00
Brian P Connell                                        Bertucci's    Holdings,   L Wire     12t11t2018       '10.000.00 Administration for the Estate                       't0.000.00
cBtz                                                   Berfr¡cci's   Holdings,   L Wire     12t',t1t2018     37.550.00 Estetes 201 7 Tax Return                             37.500.00




                                                                                                                                                                                         FORMMOR.Ib
{1   r97.002-W00s0958.}                                                                                                                                                                       (04/07)
                                                                      Case 18-10894-MFW                                   Doc 570                        Filed 02/08/19                              Page 13 of 16
                                                                   SÎÀTEMENT OF OPERAITONS (UNÄTDIID)                                                                                                              t1tæt2018 -1W¿n419
                                                                                                                                                                             FORMIIÍOR-2




                                   Postpctitim Nov & Dæ Pøwitio¡ Sær & Ocl Posiætitiotr Julv &                         Posrdü"or   JüDe                         P6tætitioe lf,rv                     Podperi¿ím Aprìl                       lotdPdt
                                  lll0'l]2078 lo 11128Í20L8 8¡29¡201E to ¡Of3Í201E                     ^ffit
                                                                                   0ó,121¿0t I to 0€i/1¿018        lr5ß1r¿01E to 06¿¿01¿o1E               0103/r01t to {15130/2018               {l,ll16i20lE    óo f tsJozl¿olt

                                    TttzgtzttS - tlvtnolg 10/4r201E to 10/3¡/2018   El2l20tai3 El29l20ta
                                                                                                                                                                                                                         o^                                       o/"
                                    ÀCTIJAI- Y.              ACTIIAL !"            ACTUA¡, OÂ                     ACTÍ'AL           v"                   ACTI]AL                  cb             ACTUAL                                     ÀcTgAt
Food S¿ls                                                                          $         0.0                  s   5,88ó-1         90.3%              $ sJltJ                        .'ìo/o   $ 5Jr2.5                 9O2'/o        t     r9J09.8            92.9/ø
Bwangc Salæ                                                                                  0.0                       374.4              5-7o/o                521.r                  5.6%         34/S                   s.6%                12s8.3             s-æ/¿

Alcohql Sal6                                                                                 0.0                                      11.3/,                   1,0?3.4             il.6%               723.9              ll.ryo               2,534.3           tt.æ/.
                                                                                             0.0                      6997.4         1út.4t/,                 10,0û5.8            107.9/o            6,110.8             ß8.3%                21,1 14.0         107.v/,
Cros Salæ
 Di36ú                                                                                       00                        æIO                J A'A                 736-'l                 7.9/t           469.6               83%
Nst 5å16    ûûn Opæaiffi                                                                     0.0                      6J¡5J              97   5'/.       --ç2612                  l@.t/t             5,6/.1.2            100.0p¿               1,4?S.a
BráLaa¿
Nct S¡lð                                                                                     ùrl                      6515J          I0(L00/o                  9?692              IOOßo/o            s,ûL2              l9ù.V/c               7t,cr5A           lüù.OY.
 Food Cos (7o ofFood Salæ)                                                                   0.0                      I,l6l.3          19.T/o                  1,66ó.5             r9.8%                Et13              l7.T/a               3,80rJ            19.2?/o
                                                                                                                                                                 l6'J.6                                  76.0                                    316.1           25.5Yõ
 Bevægc CosÊ (% of Bã. SEl*)                                                                 00                          76.5            20.4%                                     31.4Yo
                                                                                                                                         83'/¿                  246.3              22.9/¿               169.0             233%                   6gz0            233,./.
 A¡@bol Costs (% ofÁlç, Sd6)                                                                 0.0                        186.?
                                                                                             0.0                        117,3             t.8/o                 170.3                  t.æ/.             96.5              1.7/"                 384.2            l,æ/û
     Othd Costs ofsslæ
 ^¡1 qf Sal6 BdoÊ Rebat*                                                                     0.0                      1t4t.9             23.7Þ/"               2246.6              24.2y.             l,3r 5.3                                 5,r03.9           B-æ/.
Col                                                                                                                                                                                                           rì
 Q¡}larx/Èm.h¡e Disunn                                                                       ro   ot                    42.9\                                    o,1   4\                               al2               "33%
                                                                                                                                                                                                                          (Oa1/^1                t.¡ló.5ì         l0-!t/o\'
                                                                                              0.0                     r"529.0         235'/o                                       2A-0V.
Co3t OfSa¡rs

                                                                                              &0                                      765Võ                    1,O4?S              76,ro/"            4t3Err              76'9.,(             1636&4             7&4"/"
GrwMargir                                                                                                             49E6..1
                                                                                                                                                                                                                                                                 203y.
                                                                                              0.0                     1335.4             2O.5"/o               t,888.8             20.4Y6             I,133.5             ?0_t%                43s',t.7
 Diræt Payo[
                                                                                                                        '179.1           r".ú/.                1,057.3                 ll.1%            619.4             ll.V/o               2155.8            11.5'/ç
 MægÈtslKeyHoulylBüu                                                                          0.0
                                                                                                                        398.7             6.t%                   s71.6                 6.2%             340J
 TotalBæfts&Tãã                                                                               0.0
                                                                                                                                                                                                                                                                 37.9"Á
                                                                                              0.0                     75133              3t,&/¿                                    1A.æ/.
                                                                                                                                          s!/. -3"S¿0'
fotal ¡¡yruU                                                                                                                                                                                                                                   f,l¿18.1           5.4Y.
                                                                                              0.0                          I                       4995                             5-4Y.               300.5               5.3Yo
 RctsuÈSuppliæ                                                                                                          3¿18.

 R&l!( Jñitori.l" TÉih    Rm%l                                                                0.0                       193J              3.w.                   2935                  32/.             155.7               2.&o/D                642.5           3.æ/.
                                                                                                                                          4.5%                   ,106.3                4Aa/ì            2583                4.6o/r               9s5.6             4.sP/.
 ut¡litis                                                                                     0.0                       291.0
                                                                                                                          18.8            ø.3v,                   26.1                  0.1%             14.5               O3P/.                 59.4             0.3'/o
 O6æ Sr¡sÞlies, R@iting;                                                                      0,0
                                                                                              0.0                       144.7             22%                    200.5                                  I l?.1             2.1%                  46?2              2.ùo
 Adwrtisirg                                                                                                                                                                                                                                                       12.*A
                                                                                                                                         t0.6%                 1;96.8                  l4-0/o           ?81-¿l            13.9/o               L168-6
 Qq¡p¡¡sv Cæ                                                                                  0.0                       690.3
 I¡slrqrr*,/ôt*r                                                                              0.0                         553             0.íYo                   94.0                  1.0%
                                                                                                                                                               LA7ÉJ                   10.4Y6         1-6îZ-1             29JD/a
                                                                                              tlo                     1^74t1             26.1o/¡
                                                                                             r0-oll                     n17              lt2v.                   7úß                   7-6.4            s712              70.7r/"              L-ffir-4     I
  Fhràú       .r.ú aì.nfihdiiôt
 PayrcU    & ReJded                                                                           0.0                       290.5             4,5y"                  391.2                 42Y.             235i                  4.7/.              9t7,O             4.3Vi
                                                                                                                         10.5             O2/o                     r75                  O!/o              t 1.7               O.zYr               39.7             o2%
 fulÐdrcy                                                                                     0.0
                                                                                                                          3lJ                 9.f/.               34,6                  O.4Vô            23.6                 o.4y,               69.?             O-4Yô
 hsfsiomlFe                                                                                   0.0
 Rcflitbg                                                                                     0.0                                                                   t:                  o,ú/o              26                 O,ú/¡                 3-8            O.OPÁ

                                                                                                                          19.1                o,Evo                74,3                 0.8%              41.5                o.æ/,               ró6.9            O.8/o
 Ofiæ &Faa'lityF:çms                                                                          0.0
                                                                                                                                              03%                  54.4                 A.ê/a             23.7                o.4%                110.4            0.5%
 Twcl                                                                                         0.0
                                                                                                                                                                                                                                                   r80             A.1/õ
 ôthr G&A                                                                                     o-0                          ¿s                 O   lt/"                                  o tn/"             4.7                o.t%
                                                                                                                                                                   ^ó                                                                           l-3¿!iJ          235'/.
ÍlâûHl      ¿ Adñini*nr'pe                                                                    o¡                        ¿1n.8             7-¿ú/É                 5t1-6             1ttj9
                                                                                             {ßt}}l                     312.a             5S'/o                  12¿-9                 22%              tt62                  tt^tr/.
      ^
 Fmrablcr'UDfarcnblc      Læ                                                                  o.0                         3.9                 9-1Þ/o                                                       3.7              0.1%
                                                                                                                                                                                                                                                t.&51              6.6/"
                                                                                                                        tz45                  1.9/,               (55.0)                               133&2               21.1%
 DiÐosl(Gain)4¡s                                                                              0.0
                                                                                                                                                                                                                                                  3UJ
 Di*ootioucd Opcatim                                                                          0.0                         1E.E                o.3v"                67.2                 t7v"            3¡8.6               3.9Y.                                   t.4P/"

 ScmæCola                                                                                                                                                                                                                                         953_0            4.4t/.
 Iæ      Rstruurins Coss                                                                      0.0                       2n.t                  43cl¿              ?t62                   2-3o/¿           459.6                8.|Vo
                                                                                              0.0                       247-9                 3.*/"              414.4                  4.5"/,          242.2                 13%                 9û4.5             4!/o
 Dcpmiatiou                                                                                                                                                                                                                                       581,9            2.1.
                                                                                              0.0                       160.9                 2.5'/o             268.2                  2-9Tt            1528                 231/o
 GoodwillAmtÈæiø
 ám¡tÍzation - Liquor    Lim                                                                  0.0                           0.4               A.ú/o                    0-6              t.ùc               OJ                 O.ú/t                  1.3            O-e/c
                                                                                                                        lr6 ?ì            lo.1/J                                                          (7,0ì            (o-t%i
  DÊfê¡rdRd                                                                                  10.0)
 S¡b Totrl                                                                                    0.0                       Et6A             tL59t"                  avlß                   9.6%
                                                                                                                        (s0r.0)           (7x%l                                        (r3%j                                                   (3.{s2.0)
 EStr                                                                                        (0.0)                                                               Q61$
                                                                                                                                                                   76.¡                 oacß            (sú{r)             (rs%l                 (416.r)          (t.9./6)
 Ioi¡t   IrtrËt    rct                                                                        fco)                        41.1                o.6cÁ

                                                                                              (0,ûì                     (-5.Lff)          lE.l%)                 (E{dl)                (e-t%l         (1.6160)            p9z1ta)              (3,055.O          (u2m
 esT                                                                                                                                                                                                                                                 1.6            o.û/o
                                                                                                                                                                                                              OA            0.v/"
 l¡æTæ                                                                                        0.0                           0.5                                        0-8

                                                                                                                                          1A-¿"/.         s      lð.tlv                t9_1      S    tr.6:¡ól            1292i ì s            l3rB7:l           tì:.


    tr'oflowiûg Debtors do lot h¡vc itrcoEe st¡þn€ût ectivity
BshEcfs Ho¡dilg5, I¡c, Csê No. t &¡089a (MfW)                                                          Tþ OEs     Rcsta¡mt Cotrp., Cæ No. 18-lo90l (MFW)
Bøa¡æi's Holäi¡ss, LI4, Ca*No. r&10895 (MR¡¡)                                                          Bãlr¡æi's of.AmêArsdct CoEty,I¡c. CasNo. l&1089? (¡úFw)
BcrtEi's Co¡pomtio¡, CÆNo l&10896 (MFIV)                                                               Bq¡¡æi's qf Col¡ebia, Inc- Ca*No. l&10899 (MFlv)
Bøtuæi's, Ioc, CæNo. 18-1698 {MF1¡¡)                                                                   Bqtmi's of B¡ltioo¡t C,þÉty, i¡à, Cæ NÕ. 18-10900 (MFW)
                                                                                                       B€rùFi's of Bd Ab, tr¡c- Cæ No. t &l 0902 (MFW)
                                                                                                       BãûEci's ofr,vbitê Àf8$r IÞq, CæêNo. 1&10904 (MFW)
        BERTUCCI'S HOLDINGS, INC
,IDATED BALANCE SHf,ETS A¡{D SUPPLEMENT                                                    Case 18-10894-MFW                                     Doc 570                 Filed 02/08/19                         Page 14 of 16
                FORM MOR.3
                                 6m)                         Post Petition
                                                       As   ofJúu¡ry  2,2019
                                                             (Un¡üdited)
                                                                                                                                                                                                            Bertucci's of                                              Bertucci's of
                                                                                    Bertucci's         Bertucci's             Bertucci's                                 Two  Ovens Bertucci's              A¡ne Arundel                       Bern¡cci's    of        Baltimore          Bertucci's ofBel Bertucci's of
                                                                                    Holdings, Inc.,    Holdings, LLC,         Corporation,           Befucci's, Inc.,    Restauant Corp., Restaurant Corp., County, Inc.,                      Colmbia, Inc.,          Couty, lnc.,       Ai¡, Inc., Case White Marsh,
                                                                         Case No. l8-                  Case No.  l8-          Case No- 18-           Case No. 18-        CaseNo.   18- CaseNo.18-                            CaseNo. 18-       Case No.     l8-        Case No.   l8-     No.18-10902      Inc.,CæeNo.1
                                                            Coruolid¡ted 10894(MFW)                    10895   (MFtr)         10896 (MFW)            10898   (MFw)       10901   (MFw) 10903 (MFVy)                          10897 (MFW)       10899 (MFW)             10900 (MFw)        (MFW)            10904 (MFW)
                                                            trntary2,2019 Jùu¡ry2,2019                  Juuary    2, 2019      Jùury   2, 2019        J¡no¡ry 2,2019      J¡nu¡ry   2,2019 Jüu¡ry 2,2019                      Jmu¡ry 2,2019     J¡nury      2, 2019     Janu¡ry 2,2019     Jùury   2,   2019   J¡nu¡ry   2, 2019


lstErs
Cure¡t Assts:
   Cæh md cæh equiralens                                $                   753                                                                                                            s                     i?5i;
   Recei!âbl6 - net                                                         842                                                                                                            $                        842
   I¡ventory                                                               t,4t2                                                                                                           $                    |,4t2
   Prepaid     expeß6 ûd other cwent æseß                                  3.219                                                                                                           $                    1   r70
      Tot¡l auftn¡ ¡ssets                                                  6,286                                                                                                                                4,780
Properúy .nd Equipmdt:
   Capital læes - læd æd buildings                                                                                                                                                                              3,t32
   Leæehold improvements                                              25,947                                                                                                                            25,947
   Fmiue        md equipment                                          37-758                                                                                                                            37,758
          Totál p¡operty æd equipment                                 ó6,837                                                                                                                            66,837
   L6s - acc@ulated depræiatioo                                      ii:    çÌÁr
          Net preperty     ild   equipment                             13,861                                                                                                                               13,861
G@dwill                                                               14,482                                                                                                                                t4,482
Liquor    lima    -   na                                                   6,249                                                                                                                                6,249
T.ademe                                                                17,900                                                                                                                           1       7,900
Favorable leæe agræments                                                    't9t                                                                                                                                    791
Other æsets                                                                l_724                                                                                                                                1,724
     TOTALASSETS                                                      6t,293                                                                                                                            59.787
LUBILITIES AND MEMBERS' EQUITY
Cuftnt Li¡bilities:
   Acæus        payable                                                    1,269                                                                                                                                7,269
   Accrued     expe66                                                  tI,74t                                                                                                                           tt,74r
   Capial leæe oblig*ion - cMmt portion                                     321                                                                                                                                     32t
   Smior not6 - cúent poftion                                              2,438                                                          2,438
          tem loæs
   Rerclve¡                                                                                                                               5-l   l4                                                                  i l.1r

     Tot¡l cùæ¡t li¡biliti6                                           26,869                                                              7,552                                                             19,317
Tem not6, rcrkeE' comperoation loæ
Capital   læ    obhgæo$ - net of       cumt   ponion                       1,958                                                                                                                                1,958
Smior notæ                                                            2'7,2t5                                                           27,2t5
Jrior not6,     i¡cluding PIK     i¡te¡6t                             44,058                                       44,058                                                                                              ;
Defered ñ¡dce         66,   nd                                         (   r.060)                                                                                                                           (   i.0ó0)
Unfavonble      l6e agreements                                               36                                                                                                                                      36
Defened inæme      uæ                                                      I,t92                                                                                                                                I,192
Ifier@mpüy Accou¡(s                                                                                               (44.rr58)            l;4.i6it                                                         78,825
Odrer longtem liabilitiæ
    Tot¡l l¡¡b¡liti6                                                                                                                                                                                   ll
Membeõ'Equi8¡
   Additional paid-in capinl                                          72,903                                                                                                                            72,903
   Accmulated deficit                                                                                                                                                                              r   t22 485ì
          Tot¡l ñcmbe6' cquity
          TOTALLIABTLTTIESANDMEMBERS'EQ$ 6rt93                                      S                 - S                   - $                  - S                    - $             - S             61193                $                - $                     - $                - $              - $                      -
                           Case 18-10894-MFW                       Doc 570              Filed 02/08/19                 Page 15 of 16




In re: BERTUCCTS HOLDINCS, INC., ø,         ¿1,                                                          C¡se No. t8-10894 (MF\Y)
                D€btors                                                                                  Reporting Pcrlod t 1112912O18 - 110212015

                                                            ST,A,TUS OF POSTPETITION TAXES

the beginning tax liability
                         should be the ending liability from tho prior month or, ifthis is the first report, the amourrt should be zcro.
Attach photocopies oflRS Fonn 6123 or payment receipt to verify pàyment or doposít offederal pa¡noll taxes.
Attach photocopies ofâny tâx retums filed during the reporting period.




wírhholdinc
FlCA-Emolovee
FICA-Emplover
Unemnlovment                                           N/A
Tncome
Other:
     Total Federal Taxes                                                                                                                                    0
                                                                                                                                           ?Êr!r:grÊ?:æñ
Withholdins
Sales
Excise
Unemolovment
Real Property
Pefsonal ProÞeÌtv
C)ther:
     Total St¡tc and Local
Tot¡l Taxes                                                                                                                                                  0
NOTtr:                       COLLECTED

                                                  SUMMARY O¡' UNPAID POSTPETTTTON DEBTS

Attach aged listing ofaccounts payable.




Accor¡nts Pavshle
Waces Pav¡ble
Taxes Pavabls
Rentlle¿ses-Buildins
 lent/f -eâses-Eouibment
Secured Debt/Àdequâtè Protectíon Paytrents
Professíonal Fees
Amounts Due to Insidsrs+
Other:
Ofhe¡:
Total Postnetltlon Debts

Dxphin how rnd Ìvhen fhe Debtor lnfends to pty âny psst-due postpetition debls'
   be pa¡d in the normal course of buslness by the estate. ÀP is base¡l on 30 Dayst Payroll based on Lnvs, Rent ln advnnce
lvill




*"lnsidor" is defined in I I U.S.C. Seotion t0 l(3   I ).




                                                                                                                                                    FORM MOR.4
(1   107.002-W0050s6t.)                                                                                                                                    (04/o7)
                       Case 18-10894-MFW                           Doc 570            Filed 02/08/19       Page 16 of 16




IIr re: BERTUCCIS HOLDINGS, INC., er a/.                                                             Case No. f8-f 0894   (MX'!Ð
                Debtors                                                                              Reporting Period¡     1   l/29/201 8 .1lO2l2O1S



                                 A.CCOUNTS RECETVABLE RECONCILIATION AND AGING




Total Accounts Reccivable at the beginning ofthe reporting period                                                   $o
* Amounts billed during the period
- Amounts collected durine the period                                                                               $o
Total Accounts Receivable at the end ofthe reporting period                                                         $0



0 - 30 davs old                                                                                                     $o
3l - 60 davs old
61 - 90 days old
9l+ days old
Total Accounts Receivable                                                                                            $o
Amount considered uncollectible (Bad Debt)
Accounts Receivabls (Net)                                                                                            $o


                                                             DDBTOR QUESTIONNAIRE


l.   Have any assets been sold or t¡ansferred outside the nonnal course of businoss                                        X
     this reporting poriod? Ifyes, provide an explanation below.
2. Have any ñrnds    beEn disbursed from any account other thån a debtor    in possession                                  x
     account fhis reporting period? Ifyes, provide an explanation below.
3, Have all postpetition lax retums been tímely fited? Ifno, provide     an explanation              X
     below.
4, A¡e workers compsßation, general liability and other necessåry inzurance                          X
   coverages in effect? ffno, provide an explanation below.
5. Has any bank account    been opened during the reporting    period? Ifyes, provide                                      X
     dooumentation identifying the opened account(s).   lf   an investment account has becn open€d
     provide the required dooumentation pursuant to lhe Delawa¡e Local Rule 4001-3




                                                                                                                                           FORM MOR.5
                                                                                                                                                 (M107',)
{11e7.002-W060968,}
